DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
2.	This communication is in response to the communication filed 10/15/2019.  Claims 1-21 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-21 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-21 are to a statutory category. For example, independent claim 1, and similarly independent claims 13, are directed, in part, to methods (i.e., statutory categories including a process, machine, manufacture or composition of matter) for improving health risk determination for a user comprising

CLAIM 1:
a mobile computing device associated with the user, the log of use dataset associated with communication behavior of the user during a time period;

selecting a patient subgroup for the user;

receiving a survey dataset, comprising responses to at least one of a set of surveys associated with a set of time points of the time period;

determining a health risk model based on the patient subgroup and at least one of the log of use dataset and survey dataset;

determining a health risk for the user based on the health risk model and the log of use dataset;

upon detection that the health risk satisfies a threshold condition, automatically provisioning an intervention for improving a health outcome of the user.


CLAIM 13:

collecting, at a mobile computing device associated with the user, a passive dataset associated with behavior of the user during a time period;

generating a survey dataset associated with a set of time points of the time period;

selecting a patient subgroup for the user based on at least one of the passive dataset and the survey dataset;

determining a health status model based on the patient subgroup;

determining a health status of the user based on the health status model and at least one of the passive dataset and survey dataset; and

based on the health status, automatically provisioning an intervention for improving the health status of the user.

*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), claims 1-21 recite an abstract idea.  More specifically, independent claims 1 and 13 include one or more limitations that correspond to an abstract idea including mathematical 
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea. For example, the additional elements do not recite improvements to the functioning of 
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a mobile computing device, a motion sensor, a global positioning system (GPS), etc. which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraphs [0036]-[0037] of applicant's specification (US 2018/0342327) recites that the system/method is implemented using a computing device such as a patient's mobile computing device (e.g., smartphone, tablet, personal data assistant (PDA), personal music player, vehicle, etc.) which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computing device does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.1.	Claims 1, 4-8 and 11-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Almosni et al. (US 2013/0297536), in view of Hains et al. (US 2010/0082367), and in view of Grichnik (US 2007/0094048).

CLAIM 1
Almosni teaches a method for improving health risk determination for a user (Almosni: abstract), the method comprising:
accessing a log of use dataset, for a mobile computing device associated with the user, the log of use dataset associated with communication behavior of the user during a time period (Almosni: abstract; ¶¶ [0002]-[0015] "mental health digital behavior monitoring support system is disclosed including Software Agent(s) to monitor and collect data concerning digital behaviors, such as, but not limited to, phone activity, web activity, personally generated network traffic and location patterns (location services). Behaviors are monitored by a software agent installed on a Smartphone, mobile phone, PC, tablet, or a software agent installed on a remote server configured to monitor Software as a Service (SaaS) solutions--such as web based e-mail accounts (e.g. Hotmail, Gmail), social network activity (e.g. Facebook, Linkedln), other kinds of web activity-such as blogging and recreational activity-such recreational activity may include any form of web browsing audio/video consumption such as YouTube, Netflix, Pandora, iTunes and similar new applications as they appear, including any kind of measurable content. Measurable content includes all forms of audio, visual, text and data", [0016]-[0019]; FIGS. 1-5);
selecting a patient (Almosni: abstract; ¶¶ [0002]-[0019]; FIGS. 1-5);
receiving a survey dataset, comprising responses to at least one of a set of surveys associated with a set of time points of the time period (Almosni: abstract; ¶¶ [0002]-[0019], [0087]; FIGS. 1-5);
determining a health risk based on the patient subgroup and at least one of the log of use dataset and survey dataset (Almosni: abstract; ¶¶ [0002]-[0014], [0015] “enable future predictions regarding the patient’s condition and risk probability of developing various mental 
determining a health risk for the user based on the health risk and the log of use dataset (Almosni: abstract; ¶¶ [0002]-[0014], [0015] “enable future predictions regarding the patient’s condition and risk probability of developing various mental episodic conditions”, [0016]-[0019], [0031] “patient’s condition and risk probability of developing any mental condition”; FIGS. 1-5; It is submitted that an “algorithm” may be interpreted as a “model” under a broad and reasonable interpretation.);
upon detection that the health risk satisfies a threshold condition, automatically provisioning an intervention for improving a health outcome of the user (Almosni: abstract; ¶¶ [0031] "system will allow access to patient status reports for his physician/therapist 271 and send alerts 262 to a physician/therapist Smartphone 264 or PC 265, for example, regarding the patient's condition and risk probability of developing any mental condition, especially a risky one", [0084] "System Management Services 260 identifies an event in which the patient's mental status has probably changed; it will initiate various warnings, one of which will be to a psychiatric service center 263. There, a mental health professional will be able to decide, according to the clinical data available to him, how to proceed and what is the level of urgency"; FIGS. 1-5; It is submitted that alerting a physician/therapist may be interpreted as automatically initiating provision of a therapeutic intervention for the individual under a broad and reasonable interpretation.).

Almosni does not appear to explicitly teach the following:
selecting a patient subgroup for the user; and
model.

Hains, however, teaches the following:
selecting a patient subgroup for the user (Hains: abstract; ¶¶ [0011]-[0012], [0039]-[0044]; FIGS. 1-16).

It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention, to include the system and method for providing a health management program by selecting a patient subgroup for the individual, as taught by Hains, with the mental health global digital behavior monitoring support system and method, as taught by Almosni, with the motivation of improving adherence to a health management program (Haines: ¶¶ [0003]-[0009], [0029]).

Almosni and Hains do not appear to explicitly teach the following:
model.

Grichnik, however, teaches the following:
model (Grichnik: abstract; ¶¶ [0006]-[0008]; FIGS. 1-8).

It would have been obvious to one of ordinary skill in the art, at the time of applicant's invention, to include the medical risk stratifying method and system using a predictive model, as taught by Grichnik, with the system and method for providing a health management program by selecting a patient subgroup for the individual, as taught by Hains, with the mental health digital behavior monitoring support system and method, as taught by Almosni, with the motivation of optimizing risk models (Grichnik: ¶¶ [0002]-[0005]).

CLAIM 4
Almosni teaches the method of Claim 1, further comprising, during the time period, collecting a user location dataset (Almosni: abstract; ¶¶ [0002]-[0015] "mental health digital behavior monitoring support system is disclosed including Software Agent(s) to monitor and collect data concerning digital behaviors, such as, but not limited to, phone activity, web activity, personally generated network traffic and location patterns (location services). Behaviors are monitored by a software agent installed on a Smartphone, mobile phone, PC, tablet, or a software agent installed on a remote server configured to monitor Software as a Service (SaaS) solutions--such as web based e-mail accounts (e.g. Hotmail, Gmail), social network activity (e.g. Facebook, Linkedln), other kinds of web activity-such as blogging and recreational activity-such recreational activity may include any form of web browsing audio/video consumption such as YouTube, Netflix, Pandora, iTunes and similar new applications as they appear, including any kind of measurable content. Measurable content includes all forms of audio, visual, text and data", [0016]-[0019]; FIGS. 1-5; Claim 23 “location of a user”).

CLAIM 5
Almosni teaches the method of Claim 4, wherein the user location dataset is associated with a location behavior of the user, and wherein the location dataset corresponds to a global positioning system (GPS) sensor of the mobile computing device (Almosni: abstract; ¶¶ [0002]-[0015] "mental health digital behavior monitoring support system is disclosed including Software Agent(s) to monitor and collect data concerning digital behaviors, such as, but not limited to, phone activity, web activity, personally generated network traffic and location patterns (location services). Behaviors are monitored by a software agent installed on a Smartphone, mobile phone, PC, tablet, or a software agent installed on a remote server configured to monitor Software as a Service (SaaS) solutions--such as web based e-mail accounts (e.g. 

CLAIM 6
Almosni teaches the method of Claim 1, wherein automatically provisioning the intervention comprises facilitating a communication between the user and a care provider (Almosni: abstract; ¶¶ [0031] "system will allow access to patient status reports for his physician/therapist 271 and send alerts 262 to a physician/therapist Smartphone 264 or PC 265, for example, regarding the patient's condition and risk probability of developing any mental condition, especially a risky one", [0084] "System Management Services 260 identifies an event in which the patient's mental status has probably changed; it will initiate various warnings, one of which will be to a psychiatric service center 263. There, a mental health professional will be able to decide, according to the clinical data available to him, how to proceed and what is the level of urgency"; FIGS. 1-5; It is submitted that alerting a physician/therapist may be interpreted as automatically initiating provision of a therapeutic intervention for the individual under a broad and reasonable interpretation.).

CLAIM 7
Almosni teaches the method of Claim 1, wherein receiving the log of use dataset further comprises extracting a set of one or more features associated with the user from at least one of a set of voice communications and a set of textual communications (Almosni: abstract; ¶¶ [0002]-[0015] "mental health 

CLAIM 8
Almosni teaches the method of Claim 1, further comprising predicting a symptom severity associated with the health risk of the user (Almosni: abstract; ¶¶ [0002]-[0019]; FIGS. 1-5).

CLAIM 11
Almosni teaches the method of Claim 1, wherein the health risk model defines a correlation between the communication behavior and the health risk of the user (Almosni: abstract; ¶¶ [0002]-[0019], [0087]; FIGS. 1-5).

CLAIM 12
Almosni teaches the method of Claim 1, wherein selecting a patient comprises selecting a patient based on the log of use dataset (Almosni: abstract; ¶¶ [0002]-[0019]; FIGS. 1-5).
Almosni does not appear to teach a patient subgroup.

Hains, however, teaches the following:
selecting a patient subgroup (Hains: abstract; ¶¶ [0011]-[0012], [0039]-[0044]; FIGS. 1-16).

The motivation to include the teachings of Hains with the teachings of Almosni is the same as that of claim 1 above and is incorporated herein.

CLAIM 13
Almosni teaches a method for improving health risk determination for a user (Almosni: ¶¶ [00xx]), the method comprising:
collecting, at a mobile computing device associated with the user, a passive dataset associated with behavior of the user during a time period (Almosni
generating a survey dataset associated with a set of time points of the time period (Almosni: abstract; ¶¶ [0002]-[0019], [0087]; FIGS. 1-5);
selecting a patient for the user based on at least one of the passive dataset and the survey dataset (Almosni: abstract; ¶¶ [0002]-[0019]; FIGS. 1-5);
determining a health status based on the patient (Almosni: abstract; ¶¶ [0002]-[0014], [0015] “enable future predictions regarding the patient’s condition and risk probability of developing various mental episodic conditions”, [0031] “patient’s condition and risk probability of developing any mental condition”, [0016]-[0019], [0087]; FIGS. 1-5; It is submitted that an “algorithm” may be interpreted as a “model” under a broad and reasonable interpretation);
determining a health status of the user based on the health status and at least one of the passive dataset and survey dataset (Almosni: abstract; ¶¶ [0002]-[0014], [0015] “enable future predictions regarding the patient’s condition and risk probability of developing various mental episodic conditions”, [0031] “patient’s condition and risk probability of developing any mental condition”, [0016]-[0019], [0087]; FIGS. 1-5; It is submitted that an “algorithm” may be interpreted as a “model” under a broad and reasonable interpretation); and
based on the health status, automatically provisioning an intervention for improving the health status of the user (Almosni: abstract; ¶¶ [0031] "system will allow access to patient status reports for his physician/therapist 271 and send alerts 262 to a physician/therapist Smartphone 264 or PC 265, for example, regarding the patient's condition and risk probability of developing any mental condition, especially a risky one", [0084] "System Management Services 260 identifies an event in which the patient's mental status has probably changed; it will initiate various warnings, one of which will be to a psychiatric service center 263. There, a mental health professional will be able to decide, according to the clinical data available to him, how to proceed and what is the level of urgency"; FIGS. 1-5; It is submitted that alerting 

Almosni does not appear to explicitly teach the following:
selecting a patient subgroup for the user; and
model.

Hains, however, teaches the following:
selecting a patient subgroup (Hains: abstract; ¶¶ [0011]-[0012], [0039]-[0044]; FIGS. 1-16).

The motivation to include the teachings of Hains with the teachings of Almosni is the same as that of claim 1 above and is incorporated herein.

Almosni and Hains do not appear to explicitly teach the following:
model.

Grichnik, however, teaches the following:
model (Grichnik: abstract; ¶¶ [0006]-[0008]; FIGS. 1-8).

The motivation to include the teachings of Grichnik with the teachings of Almosni and Hains is the same as that of claim 1 above and is incorporated herein.

CLAIM 14
Almosni teaches the method of Claim 13, wherein the passive dataset comprises at least one of a log of use dataset, a location dataset, and a motion dataset (Almosni: abstract; ¶¶ [0002]-[0019]; FIGS. 1-5).

CLAIM 15
Almosni teaches the method of Claim 14, wherein: the log of use dataset is associated with a communication behavior of the user; the motion dataset is associated with a mobility behavior of the user; and the location dataset is associated with a physical location of the mobile computing device and a location behavior of the user (Almosni: abstract; ¶¶ [0002]-[0015] "mental health digital behavior monitoring support system is disclosed including Software Agent(s) to monitor and collect data concerning digital behaviors, such as, but not limited to, phone activity, web activity, personally generated network traffic and location patterns (location services). Behaviors are monitored by a software agent installed on a Smartphone, mobile phone, PC, tablet, or a software agent installed on a remote server configured to monitor Software as a Service (SaaS) solutions--such as web based e-mail accounts (e.g. Hotmail, Gmail), social network activity (e.g. Facebook, Linkedln), other kinds of web activity-such as blogging and recreational activity-such recreational activity may include any form of web browsing audio/video consumption such as YouTube, Netflix, Pandora, iTunes and similar new applications as they appear, including any kind of measurable content. Measurable content includes all forms of audio, visual, text and data", [0016]-[0019]; FIGS. 1-5; Claim 23 “location of a user”, Claim 24 “tracking a user's location using GPS location of a user's cellular phone”).

CLAIM 16
Almosni does not appear to explicitly teach the method of Claim 13, wherein automatically provisioning the intervention comprises determining a medication regimen for the user.
Hains, however, teaches wherein automatically provisioning the intervention comprises determining a medication regimen for the user (Hains: abstract; ¶¶ [0035] “initiation of the patient 12 into a health management program, e.g. a drug regimen”; FIGS. 1-16).
The motivation to include the teachings of Hains with the teachings of Almosni is the same as that of claim 1 above and is incorporated herein.

CLAIM 17
Almosni does not appear to explicitly teach the method of Claim 16, wherein determining the medication regimen comprises determining at least one of a medication type and a medication dosage for the user based on the health status of the user.
Hains, however, teaches wherein determining the medication regimen comprises determining at least one of a medication type and a medication dosage for the user based on the health status of the user (Hains: abstract; ¶¶ [0035] “initiation of the patient 12 into a health management program, e.g. a drug regimen”, [0075] “prompted to enter contact information along with drug dosage and regimen details”; FIGS. 1-16).
The motivation to include the teachings of Hains with the teachings of Almosni is the same as that of claim 1 above and is incorporated herein.

CLAIM 18
Almosni teaches the method of Claim 13, wherein the survey dataset comprises a set of one or more responses to at least one of a set of survey questions associated with the time points of the time period (Almosni: abstract; ¶¶ [0002]-[0019], [0087]; FIGS. 1-5).

CLAIM 19
Almosni teaches the method of Claim 13, further comprising: identifying a change in the communication behavior of the user (Almosni: abstract; ¶¶ [0002]-[0019], [0087]; FIGS. 1-5); and predicting a risk of change of the health status of the user based on the change in the communication behavior (Almosni: abstract; ¶¶ [0002]-[0019], [0087]; FIGS. 1-5).

CLAIM 20
Almosni does not appear to explicitly teach the method of Claim 13, wherein determining the health status model comprises determining the health status model based on the patient subgroup and at least one of the passive dataset and the survey dataset; wherein the health status model defines a correlation between the health status and the behavior of the user.
Hains, however, teaches wherein determining the health status model comprises determining the health status model based on the patient subgroup and at least one of the passive dataset and the survey dataset; wherein the health status model defines a correlation between the health status and the behavior of the user (Hains: abstract; ¶¶ [0011]-[0012], [0039]-[0044], [0126] “analysis model”; FIGS. 1-16).
The motivation to include the teachings of Hains with the teachings of Almosni is the same as that of claim 1 above and is incorporated herein.

CLAIM 21
Almosni teaches the method of Claim 13, further comprising: predicting an anticipated health status of the user at a future time point based on the health status and at least one of the passive dataset and the survey dataset (Almosni: abstract; ¶¶ [0002]-[0019], [0031] “predictive analysis”; FIGS. 1-5; It is submitted that an “algorithm” may be interpreted as a “model” under a broad and reasonable interpretation); and automatically provisioning an anticipatory intervention based on the anticipated Almosni: abstract; ¶¶ [0031] "system will allow access to patient status reports for his physician/therapist 271 and send alerts 262 to a physician/therapist Smartphone 264 or PC 265, for example, regarding the patient's condition and risk probability of developing any mental condition, especially a risky one", [0084] "System Management Services 260 identifies an event in which the patient's mental status has probably changed; it will initiate various warnings, one of which will be to a psychiatric service center 263. There, a mental health professional will be able to decide, according to the clinical data available to him, how to proceed and what is the level of urgency"; FIGS. 1-5; It is submitted that alerting a physician/therapist may be interpreted as automatically initiating provision of a therapeutic intervention for the individual under a broad and reasonable interpretation.).

Almosni and Hains do not appear to explicitly teach the following:
model.

Grichnik, however, teaches the following:
model (Grichnik: abstract; ¶¶ [0006]-[0008]; FIGS. 1-8).

The motivation to include the teachings of Grichnik with the teachings of Almosni and Hains is the same as that of claim 1 above and is incorporated herein.


4.2.	Claims 2-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Almosni, in view of Hains, and in view of Grichnik, and further in view of Goldberg et al. (US 2011/0245633).

CLAIM 2
Almosni, Hains and Grichnik do not appear to explicitly teach the method of Claim 1, further comprising, during the time period, collecting a motion dataset.
Goldberg, however, teaches during the time period, collecting a motion dataset (Goldberg: abstract; ¶¶ [0065]-[0067] "motion sensor", [0068] "global positioning system to provide information regarding the location of an individual"; FIGS. 1-7).
It would have been obvious to one of ordinary skill in the art, at the time of applicant's invention, to include the devices and methods for treating psychological disorders using motion sensors and GPS, as taught by Goldberg, with the medical risk stratifying method and system using a predictive model, as taught by Grichnik, with the system and method for providing a health management program by selecting a patient subgroup for the individual, as taught by Hains, with the mental health digital behavior monitoring support system and method, as taught by Almosni, with the motivation of facilitating detection, diagnosis, monitoring and treatment of psychological conditions (Goldberg: ¶¶ [0002]-[0005]).

CLAIM 3
Almosni, Hains and Grichnik do not appear to explicitly teach the method of Claim 2, wherein the motion dataset is associated with a physical activity behavior of the user, wherein the motion dataset corresponds to a motion sensor associated with the mobile computing device.
Goldberg, however, teaches wherein the motion dataset is associated with a physical activity behavior of the user, wherein the motion dataset corresponds to a motion sensor associated with the mobile computing device (Goldberg: abstract; ¶¶ [0009]-[0022], [0032]; FIGS. 1-7).
The motivation to include the teachings of Goldberg with the teachings of Almosni, Hains and Grichnik is the same as that of claim 2 above and is incorporated herein.


Almosni, in view of Hains, and in view of Grichnik, and further in view of Salgado et al. (US 2007/0226012).

CLAIM 9
Almosni, Hains and Grichnik do not appear to explicitly teach the method of Claim 8, further comprising estimating an efficacy of the intervention based on the symptom severity.
Salgado, however, teaches further comprising estimating an efficacy of the intervention based on the symptom severity (Salgado: abstract; ¶¶ [0019]-[0020]; FIGS. 1-2).
It would have been obvious to one of ordinary skill in the art, at the time of applicant's invention, to include the method for diagnosing, assessing and determining the efficacy of a treatment regimen, as taught by Salgado, with the medical risk stratifying method and system using a predictive model, as taught by Grichnik, with the system and method for providing a health management program by selecting a patient subgroup for the individual, as taught by Hains, with the mental health digital behavior monitoring support system and method, as taught by Almosni, with the motivation of improving and providing more accurate treatment (Salgado: ¶¶ [0038]-[0041]).

CLAIM 10
Almosni teaches the method of Claim 9, further comprising transmitting a notification comprising the health risk, the symptom severity, and the efficacy to a care provider (Almosni: ¶¶ [0081], [0087]; FIGS. 1-5; It is also submitted that the specific type of data within the notification is merely non-functional descriptive language without any new and unobvious functional relationship and thus, the descriptive language is given no patentable weight.).

Relevant Non-Cited Prior Art

Salgado et al. (US 2007/0226012) - METHODS OF MEASURING SYMPTOMS OF CHRONIC RHINOSINUSITIS - determines treatment efficacy; uses survey questions

Dhumne et al. (US 2011/0118555) - SYSTEM AND METHODS FOR SCREENING, TREATING, AND MONITORING PSYCHOLOGICAL CONDITIONS

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863.  The examiner can normally be reached on M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.